Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2021, and 06/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined:

    PNG
    media_image1.png
    643
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    615
    media_image2.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Bandaru et al. (8,564,237) a casing for surrounding at least a portion of a rotor, and enclosing a volume of a cooling gas thereabout, the casing including a plurality of static seals; an end housing at each end of the casing, each end housing including a seal system through which the rotor extends, wherein a portion of cooling gas escapes from the casing to at least one seal area; a source of cooling gas fluidly coupled to the casing by a cooling gas regulator for delivering a flow of the cooling gas to the casing to maintain a substantially constant pressure in the casing; a scavenging system coupled to each end housing for removing a gas mixture therefrom including a portion of escaping cooling gas; a sensor for determining a purity of the cooling gas in the casing; and a static seal leak detector that generates an alarm indicative of a leak in at least one of the plurality of static seals in response to at least one of: an increase in a cooling gas flow rate in the cooling gas regulator compared to a cooling gas flow rate threshold, an increase in a purity of the cooling gas in the casing compared to a respective purity threshold, and an increase in a gas mixture flow rate in the scavenging system compared to a gas mixture flow rate threshold, but Bandru  et al. doesn’t teaches an air injection system (60) with a control system with measuring instruments for the continuous measurement of CO2 in the incoming supply air and H2 in the outgoing exhaust air, and a control unit (65) with operating elements, wherein the air injection system (60) is equipped with a plant-side valve (V11) via which oil- and dust-free air can be passed through the pipe (66) and then through a pressure sensor (PS1) and a flow meter (FS1), then through a CO2 and H20 Page 2 of 5National Phase of International Application No. PCT/EP2019/080078 Preliminary Amendment Dated June 2, 2021 separation column (61) then via a second pressure sensor (PS2) into a CO2 analyzer (62) and via a plant-side valve (V12) via a pipe (64) into the stator cooling water tank (2) at least the CO2 content of the injected air and the H2 content in the riser tube (13) can be measured, and by means of which an acoustic and optical alarm can be emitted when an adjustable limit value is exceeded.,  as claimed in claim 1.
Nakano et al. (7,730,713) teaches a gas turbine power plant, comprising a compressor for compressing air, a combustor for mixing fuel into the compressed air so as to burn the fuel, a gas turbine driven by gas generated by the combustor, a generator having a rotor journalled by water lubrication bearings, and adapted to be driven by the gas turbine, a cooling water circulating means for cooling the generator, a cooling water supply means for feeding cooling water into the water lubrication bearings from the cooling water circulating means, but Nakano et al. doesn’t teaches an air injection system (60) with a control system with measuring instruments for the continuous measurement of CO2 in the incoming supply air and H2 in the outgoing exhaust air, and a control unit (65) with operating elements, wherein the air injection system (60) is equipped with a plant-side valve (V11) via which oil- and dust-free air can be passed through the pipe (66) and then through a pressure sensor (PS1) and a flow meter (FS1), then through a CO2 and H20 Page 2 of 5National Phase of International Application No. PCT/EP2019/080078 Preliminary Amendment Dated June 2, 2021 separation column (61) then via a second pressure sensor (PS2) into a CO2 analyzer (62) and via a plant-side valve (V12) via a pipe (64) into the stator cooling water tank (2) at least the CO2 content of the injected air and the H2 content in the riser tube (13) can be measured, and by means of which an acoustic and optical alarm can be emitted when an adjustable limit value is exceeded.,  as claimed in claim 1.
Itoo et al. (6,459,750) teaches a water cooling system for cooling the inside of a stator coil with water, wherein the water cooling system comprises a water storage tank for storing said water; pipes connecting the water storage tank and the stator coil, the pipes being provided in an inlet side and in an outlet side; a decarbonated air injection unit connected to the inlet side of the pipe by a pipe or a decarbonated air injection unit connected to the water storage tank; a heating means for heating the water, the stator coil having an oxide film on a surface in contact with the water, the oxide film being formed before starting operation of the generator by high temperature water injected with decarbonated air and heated by the heating means; and a control unit for effecting control so that the decarbonated air is always and continuously injected into the cooling water during operation of the generator, but  Itoo et al. doesn’t teaches an air injection system (60) with a control system with measuring instruments for the continuous measurement of CO2 in the incoming supply air and H2 in the outgoing exhaust air, and a control unit (65) with operating elements, wherein the air injection system (60) is equipped with a plant-side valve (V11) via which oil- and dust-free air can be passed through the pipe (66) and then through a pressure sensor (PS1) and a flow meter (FS1), then through a CO2 and H20 Page 2 of 5National Phase of International Application No. PCT/EP2019/080078 Preliminary Amendment Dated June 2, 2021 separation column (61) then via a second pressure sensor (PS2) into a CO2 analyzer (62) and via a plant-side valve (V12) via a pipe (64) into the stator cooling water tank (2) at least the CO2 content of the injected air and the H2 content in the riser tube (13) can be measured, and by means of which an acoustic and optical alarm can be emitted when an adjustable limit value is exceeded.,  as claimed in claim 1.
Salem et al. teaches (US PG Pub 2007/0277593) teaches Coolant water flows through generator stator windings and a conduit (20) to a coolant water reservoir (18). Air flows at a rate less than 0.15 ft.3/min into the conduit and coolant water after coolant water exits the windings. Air flowing into the conduit and coolant water is measured. Gas is vented through a vent line (36) from a contained vapor space over the coolant water within the reservoir. Hydrogen content of gas vented from the reservoir is measured where hydrogen leakage through the windings into the coolant water is determined at 0.2 ft.3/day, but Salem et al. doesn’t teaches an air injection system (60) with a control system with measuring instruments for the continuous measurement of CO2 in the incoming supply air and H2 in the outgoing exhaust air, and a control unit (65) with operating elements, wherein the air injection system (60) is equipped with a plant-side valve (V11) via which oil- and dust-free air can be passed through the pipe (66) and then through a pressure sensor (PS1) and a flow meter (FS1), then through a CO2 and H20 Page 2 of 5National Phase of International Application No. PCT/EP2019/080078 Preliminary Amendment Dated June 2, 2021 separation column (61) then via a second pressure sensor (PS2) into a CO2 analyzer (62) and via a plant-side valve (V12) via a pipe (64) into the stator cooling water tank (2) at least the CO2 content of the injected air and the H2 content in the riser tube (13) can be measured, and by means of which an acoustic and optical alarm can be emitted when an adjustable limit value is exceeded.,  as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 31, 2022